Case 1:17-cr-00027-JPJ-PMS Document 132 Filed 04/18/19 Page 1 of 2 Pageid#: 313




                        IN THE UNITED STATE DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ABINGDON DIVISION


    UNITED STATES OF AMERICA                       )
         PLAINTIFF                                 )
                                                   )
    v.                                             ) CASE NO. : 1:17-CR-027-JPJ-PMS
                                                   )
    JOEL A. SMITHERS                               )
         DEFENDANT                                 )


            MOTION TO ALLOW EXPERT WITNESS TO HAVE ACCESS TO
         DISCOVERY AND TO BE ALLOWED TO FILE A LATE REPORT AND BE
                           ALLOWED TO TESTIFY

            COMES NOW the Defendant, Joel A. Smithers, by and through counsel, and

    moves this Honorable Court for to allow Dr. Arnold Feldman, M.D. to have access to the

    medical records in the case and allow him to file a late report prior to trial regarding his

    proposed testimony at the trial commencing on April 29, 2019.

            WHEREFORE, the Defendant Joel A. Smithers, respectfully prays that his

    motion be granted.

                                                   RESPECTUFLLY SUBMITTED

                                                   JOEL A. SMITHERS

    BY:     /s/Don M. Williams, Jr.

    DON M. WILLIAMS, JR.
    ATTORNEY AT LAW/ATTORNEY FOR DEFENDANT
    P. O. BOX 601
    PENNINGTON GAP, VA 24277
    TEL: 276-546-3087
    FAX: 276-546-2642
    VSB: 41143
    EMAIL: donwilliamsjr@yahoo.com
Case 1:17-cr-00027-JPJ-PMS Document 132 Filed 04/18/19 Page 2 of 2 Pageid#: 314




                                 CERTIFICATE OF SERVICE

            I, Don M. Williams, Jr., hereby certify that I have this the 18th day of April, 2019,
    electronically filed the foregoing with the Clerk of the Court using CM/ECF system
    which will send notification of such filing to the Assistant United States Attorney.

                                           /s/ Don M. Williams, Jr.

                                           DON M. WILLIAMS, JR.
